Case 2:19-cv-01476-RGK-KS Document 38-22 Filed 02/20/20 Page 1 of 2 Page ID #:344




                     EXHIBIT “15”
 Case 2:19-cv-01476-RGK-KS Document 38-22 Filed 02/20/20 Page 2 of 2 Page ID #:345

10/22/2018                  Baller Alert on Instagram: “Larsa was spotted in her @fashionnova jeans while out with Kourtney Kardashian😍#ad”



                                                         Search       Search




                                                                                                balleralert      • Follow



                                                                                      balleralert Larsa was spotted in her
                                                                                      @fashionnova jeans while out with
                                                                                      Kourtney Kardashian😍#ad
                                                                                      Load more comments
                                                                                      minalue23 Shit I believe
                                                                                      @larsapippen still fucking future
                                                                                      because my friend seen them a
                                                                                      couple day ago
                                                                                      miss_wells313 Is that Larsa Pippen??
                                                                                      Look like she plumped her lips up
                                                                                      coleworld_qc I thought that was
                                                                                      KimK 😳
                                                                                      drenee999 Larsa wanna be Kim so



                                                                                      5,120 likes
                                                                                      JULY 27, 2017



                                                                                      Add a comment…




                                           ABOUT US    SUPPORT       PRESS     API    JOBS     PRIVACY

                                       TERMS      DIRECTORY       PROFILES      HASHTAGS        LANGUAGE

                                                               © 2018 INSTAGRAM

https://www.instagram.com/p/BXD1Y1fjx7V/                                                                                                      1/1


                                                                                                                                 BG000020
                                                                                                                     Exhibit 15 - Page24
